UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4865


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NKHENGE SHROPSHIRE, a/k/a Konjay Shropshire,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Frank D. Whitney, Chief
District Judge. (3:13-cr-00248-FDW-1)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony E. Rollman, Asheville, North Carolina, for Appellant. Jill
Westmoreland Rose, Acting United States Attorney, Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Pursuant to a written plea agreement, Nkhenge Shropshire pled

guilty to conspiracy to impede the Internal Revenue Service, in

violation of 18 U.S.C. § 371 (2012), and making a false statement

on a loan application, in violation of 18 U.S.C. §§ 2, 1014 (2012).

With Shropshire’s consent, a magistrate judge conducted a Fed. R.

Crim. P. 11 hearing and accepted her guilty pleas.                       Shropshire

argues on appeal that the magistrate judge lacked the authority to

accept her guilty pleas.       Because there is binding Fourth Circuit

precedent to the contrary, we affirm.

     The   sole    issue    Shropshire       raises   on   appeal   is    that,   in

accepting her guilty pleas, the magistrate judge exceeded the

authority vested in him under the Federal Magistrates Act. Central

to Shropshire’s argument is the recent decision in United States

v. Harden, 758 F.3d 886 (7th Cir. 2014), in which the Seventh

Circuit    held     “that    the   magistrate         judge’s   acceptance        of

[defendant]’s guilty plea violated the Federal Magistrates Act.”

Id. at 891.       This court has held, however, that the Magistrates

Act authorizes magistrate judges to accept a guilty plea and find

a defendant guilty when, as here, “the parties have consented to

the procedure” and the district court retains “ultimate control

. . . over the plea process.”        United States v. Benton, 523 F.3d

424, 433 (4th Cir. 2008); cf. Harden, 758 F.3d at 891 (noting that



                                         2
Fourth, Tenth, and Eleventh Circuits “authorize magistrate judges

to accept felony guilty pleas with the parties’ consent”).

     Regardless of the Seventh Circuit’s contrary decision in

Harden, we are bound by Benton.   See United States v. Collins, 415

F.3d 304, 311 (4th Cir. 2005) (“A decision of a panel of this court

becomes the law of the circuit and is binding on other panels

unless it is overruled by a subsequent en banc opinion of this

court or a superseding contrary decision of the Supreme Court.”

(internal quotation marks omitted)).

     Accordingly,   we   reject   Shropshire’s   challenge   to   the

magistrate judge’s authority to accept her guilty pleas, and we

affirm the district court’s judgment.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                             AFFIRMED




                                  3